Evans, P. J.
(After stating the foregoing facts.) It was perfectly legal for the Thomasville club to contract with Davenport to play baseball as a member of its team. Such a contract is one to perform service as a ball player. The right of the Thomasville club to assign its contract without the consent of Davenport is not a question in this case. So far as the record discloses, Davenport, upon being released from the Thomasville club, rendered acceptable service to the Augusta club. Although the language of the contract of release, which is the consideration of the note, may be a little confusing and contradictory, enough appears from the instrument to establish its true character. The manifest purpose and intent of the two baseball clubs was that one should release to the other its right of contract to the services of one of its players. If the ball player consented to this arrangement and contracted with the Augusta ball club to perform services for it, we do not think the contract of release violative of the mandate against involuntary servitude in the Federal and State constitutions.
This case is unlike that of Pitts v. Allen, Ga. 69, where it appeared that one of the parties paid the fine of a negro man eon*203victed of a misdemeanor, and hired him to the other party to the contract in consideration of the note sued on. The court held that this transaction was violative of constitutional prohibitions against imprisonment for debt and against involuntary servitude. The contract between the parties contemplated the sale of the services of the negro man for the purpose of collecting a debt which the negro owed the payee of the promissory note. In the present case the consideration of the contract is not to reimburse the releasing club for any indebtedness due to it by the ball player. The releasing club relinquishes to the other club its contractual right to the services of a player in its employment, in consideration of a certain sum. We do not think such a transaction illegal as being against public policy or as being a contract for involuntary servitude.

Judgment affirmed.


All the Justices concur.